         Case 1:19-mc-00029-CRC Document 26 Filed 04/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          :
IN THE MATTER OF THE APPLICATION          :
OF THE ASSOCIATED PRESS; CABLE            :
NEWS NETWORK, INC.; THE NEW YORK :                          Misc. Action No. 19-0029 (CRC)
TIMES CO.; POLITICO LLC; AND WP           :
CO., LLC, d/b/a THE WASHINGTON POST :
FOR ACCESS TO CERTAIN SEALED              :
COURT RECORDS                             :
                                          :
__________________________________________:


                     CONSENT MOTION FOR PROTECTIVE ORDER

       Comes now the United States, by and through the United States Attorney for the District

of Columbia, to seek clarification of the Court’s Minute Order of March 26, 2020 and to move for

a protective order over the materials in consideration in this matter.

       Consistent with the Court’s Order of January 8, 2020 (ECF No. 21), on March 6, 2020,

counsel for the United States submitted to the Court, ex parte and under seal, a number of search

or seizure warrants related to United States v. Roger J. Stone, Jr., 19-cr-18 (ABJ), with redactions

proposed with transparent red boxes surrounding the text to be redacted. ECF No. 24. On March

26, 2020, the Court issued a Minute Order directing the United States “to provide their proposed

releases to counsel for Roger Stone.” Minute Order of March 26, 2020.

       The United States respectfully seeks clarification of whether the Court directs the

government to provide the relevant materials to counsel for Mr. Stone in the form in which the

materials were provided to the Court—that is, with transparent boxes around the text that is

proposed for redaction, or in the form in which the government proposes that the materials be

released to the petitioners—that is, with the redactions applied, rendering the text underneath
         Case 1:19-mc-00029-CRC Document 26 Filed 04/03/20 Page 2 of 2



unreadable.

       If the Court directs the United States to provide the relevant materials to counsel for Mr.

Stone with proposed, but unapplied, redactions, the government respectfully moves the Court for

the entry of a protective order governing the production of these materials to counsel for Mr. Stone,

as not all of them were previously provided to counsel for Mr. Stone in criminal discovery, and

the bases for the redactions that the government has proposed include grand jury material protected

by Rule 6(e). Counsel for Mr. Stone has consented to this protective order.

                                                      Respectfully submitted,

                                                      TIMOTHY J. SHEA
                                                      United States Attorney
                                                      for the District of Columbia
                                                      D.C. Bar No. 437437


                                              By:            /s/ Molly Gaston
                                                      MOLLY GASTON (VA Bar # 78506)
                                                      Assistant United States Attorney
                                                      Fraud & Public Corruption Section
                                                      U.S. Attorney’s Office
                                                      555 4th Street, NW (5th Floor)
                                                      Washington, D.C. 20001
                                                      (202) 252-7803
                                                      molly.gaston@usdoj.gov




                                                 2
